DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 5/16/2022.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
With regard to the arguments on pages 6-9 directed towards Niarfeix et al. (Niarfeix) (US 2008/0289838) in view of Iwahashi (US 2012/0169325),
As to Pages 7 and 8,
Applicant argues that the prior art does not disclose an elastic element under preload between a contact carrier and an opening for the contact carrier so as to provide centering of the contact carrier therein.  Applicant further argues that Niarfeix’s seal 90 cannot perform any centering function.  However, the Examiner respectfully notes that the features argued are not claimed.  Applicant does not claim a centering function or that the elastic element provides centering.  Instead, applicant claims “a first elastic element disposed under radial preload … such that the contact carrier is centered.”  As such, applicant is not reciting that the elastic element centers the carrier but that the overall combination of the elastic element and whatever causes the preload at least in part allows for the result of the contact carrier being centered.  Any element that exerts any pressure on the contact carrier, or physically exists in a space that the contact carrier can no longer occupy due to the presence of the element reasonably causes a centering of the contact carrier because it cannot move to the location occupied by the element.  Furthermore, Iwahashi makes clear that the O-ring, in the combination, is elastic. As such, if the contact carrier moved, the O-ring would reasonably exert a force on the contact carrier to prevent movement.  While applicant may intend to recite that the elastic element is configured to apply a force to the contact carrier to perform a centering function, this is not recited in the claims.  That stated, the O-ring 90 is located between sleeve 52 and the contact carrier.  This O-ring, especially in the combination, is reasonably applying pressure to the contact carrier to center it because it is an elastic member held in place between the sleeve 52 and contact carrier.  Even if the contact carrier is screwed to the sleeve, this does not mean they are rigidly connected as even elements that are connected by way of screw can move relative to each other under the application of force.  That stated, whether or not the contact carrier and sleeve are rigidly connected or not does not preclude the O-ring from applying a force against the contact carrier, which by definition is a centering function.  Note that in order to form the type of seal applicant notes, the O-ring would have to be pressed against the contact carrier by way of the sleeve, this applying a centering force to the contact carrier.  
Applicant additionally argues that Niarfeix does not disclose a radial gap between the scanning unit housing body and a circuit board that carriers the contact carrier.  However, Niarfeix is not stated to disclose this feature.  As such, the arguments presented against this feature are respectfully moot.
As to Pages 8-9 directed towards Iwahashi,
Applicant argues that Iwahashi’s Y-ring 8 only acts as a seal and is not capable of performing a centering function.  The Examiner respectfully disagrees and notes that applicant is arguing the references individually and not in the combination.  Iwahashi is not being relied upon for an elastic member that performs a centering function or participates in a centering of the contact carrier.  Niarfeix already discloses these features, except that Niarfeix does not expressly state that the O-ring is elastic.  In the combination, Niarfeix in view of Iwahashi disclose the claim feature for the reasons stated below.  Note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant notes the contact carrier is not comparable to the connector 86, but the Examiner respectfully notes that applicant is arguing the references individually.  The Examiner is not relying upon any contact carrier from Iwahashi as Niarfeix already discloses this claim feature.  Applicant then argues that Iwahashi discloses a rotating element connected to an object to be measured and is formed of resin, however, such a feature does not preclude the combination as the Examiner is not teaching in the contact carrier from Iwahashi.  That stated, the contact carrier between Iwahashi and Niarfeix are comparable in that they perform a similar function.  How the elements are ultimately connected does not preclude the combination, and applicant does not explain why the differences noted by applicant would preclude the combination.  Applicant argues that there is no reason to modify Niarfeix to include adhesive in a radial gap between a printed circuit board and a housing.  The Examiner respectfully disagrees because a person of ordinary skill in the art would desire the features taught in the combination for the reasons stated below.  Applicant, respectfully, is arguing that there is no apparent reason to combine without addressing the reasons stated in the previous Office Action.  The printed circuit board of Niarfeix is radially arranged with respect to the housing body, and the primary difference between Niarfeix and the claim feature is that a space or gap does not exist between this circuit board and Iwahashi.  The combination teaches is why a gap filled with adhesive between the two is advantageous as explained below.  Applicant then notes paragraph [0054] of Niarfeix, but the Examiner respectfully notes that this paragraph does not state that there cannot be a radial gap.  Instead, Niarfeix is disclosing an preferred embodiment as to how Niarfeix prefers to implement a feature.  However, preferred embodiments do not amount to teaching away and do not preclude the combination.  That stated, the Examiner not merely teaching in a gap between the printed circuit board and the housing body and is instead teaching in filling that gap with an adhesive. Even if the printed circuit board needed to radially bear against the inner surface of the sleeve, a person of ordinary skill in the art would have known this and would have know that the adhesive placed into the gap can reasonably provide the force that would be desired to perform the radial bearing function.  Lastly, whether or not Niarfeix teaches the use of seals 70 and 72 for preventing ingress from external elements does not preclude the combination.  This is firstly because Niarfeix does not disclose the creation of a hermetic seal, that Iwahashi disclose the use of such a seal so as to hermetically house the circuit board so as to protect it from the outside environment (Paragraph [0027] of Iwahashi).  This hermetic seal provides an added layer of protection.  This is secondly true for the addition of the radial gap and adhesive between the printed circuit board and the sleeve.  Placing a printed circuit board against the sleeve would not reasonably create a water tight seal, and the adhesive can provide this purpose.  Niarfeix already discloses, as noted by applicant, more than one seal to help prevent the ingress of liquid from the external environment. However, the use of two seals already acknowledges that one seal is not sufficient.  The combination provides an additional layer of protection should one of the seals fail or accidently allow liquid to enter the sensor.  The modification is therefore advantageously because it provides more protected against the external environment than was originally disclosed in Niarfeix.  As such, the Examiner respectfully disagrees, and the prior art discloses the claim features for the reasons stated above and explained below.  
With regard to page 9 and new Claims 12-14,
The Examiner respectfully notes that positively reciting the angular scale raises an issue because, as already acknowledged by applicant on page 5 of the amendment, the scanning unit does not include the angular scale.  As such, reciting that the scanning unit comprises the angular scale raises an issue because it does not include the scale.  Furthermore, Claims 13 and 14 mirror previous Claims 3 and 7 which contained a 112(b) issue as previously explained.  Applicant has amended Claims 3 and 7 to correct the issue, but the Examiner respectfully notes that new Claims 13 and 14 stand rejected under 112(b) for the same reasons as previous Claims 3 and 7 because they recite the same claim features.  Furthermore, these claims are disclosed by the prior art for the reasons previously stated and for the reasons explained below.  As such, the Examiner respectfully disagrees with applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 12,
The phrase “The scanning unit as recited in claim 1, further comprising the angular scale, which is located opposite the first surface of the circuit board such that the angular scale is scannable by the detector assembly” on lines 1-3 introduces new matter.  Claim 1, and thus Claim 12, are directed towards “the scanning unit.”  The scanning unit is not originally disclosed to include the angular scale, and applicant admits this on page 5 of the instant amendment where applicant states “It is respectfully submitted that the angular scale is not part of the claimed scanning unit, but is able to be scanned by the scanning unit.”  As such, any attempt to positively recite the angular scale as part of the scanning unit introduces new matter because, as acknowledged by applicant, the singular scale is not part of the scanning unit.  
As to Claims 13 and 14,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 12,
The phrase “The scanning unit as recited in claim 1, further comprising the angular scale, which is located opposite the first surface of the circuit board such that the angular scale is scannable by the detector assembly” on lines 1-3 is indefinite. Claim 1, and thus Claim 12, are directed towards “the scanning unit.”  The scanning unit is not originally disclosed to include the angular scale, and applicant admits this on page 5 of the instant amendment where applicant states “It is respectfully submitted that the angular scale is not part of the claimed scanning unit, but is able to be scanned by the scanning unit.” The above claim phrase is therefore indefinite because it is unclear if the angular scale, and how and where it is located, are positively recited.  For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean that scanning unit is able to be placed with respect to the angular scale such that the angular scale is located opposite the first surface of the circuit board such that the angular scale is scannable by the detector assembly, but that the angular scale itself is not required in the claim.  
As to Claim 13,
The phrase “the first elastic element takes the form of an O-ring which is disposed centrally with respect to the axis” on lines 1-2 is indefinite.  Similar to what was noted above, applicant is defining the first elastic element with respect to the axis, but the Examiner respectfully notes that the axis is not part of the scanning unit and is instead defined by the angular scale.  Because the angular scale is not part of the scanning unit, and axis defined by the angular scale is also not present in the scanning unit.  As such, the above phrase is indefinite because applicant is defining and requiring a relationship of the first elastic element relative to a feature not found in the entire apparatus of the scanning unit. For example, if the scanning unit were merely sitting on a table, but not connected with respect to the angular scale, then the above recited axis would not be present even though ever element of the claim were met by the device sitting on the table.  The above claim is therefore indefinite because it is unclear how the first elastic element can be defined relative to a component or feature not reasonably found in or part of the scanning unit.
As to Claim 14,
The phrase “the opening has a rotationally symmetric inner surface having an axis of symmetry aligned with the axis” on lines 1-2 is indefinite. Similar to what was noted above, applicant is defining the axis of symmetry with respect to the axis, but the Examiner respectfully notes that the axis is not part of the scanning unit and is instead defined by the angular scale.  Because the angular scale is not part of the scanning unit, and axis defined by the angular scale is also not present in the scanning unit.  As such, the above phrase is indefinite because applicant is defining and requiring a relationship of the axis of symmetry relative to a feature not found in the entire apparatus of the scanning unit. For example, if the scanning unit were merely sitting on a table, but not connected with respect to the angular scale, then the above recited axis would not be present even though ever element of the claim were met by the device sitting on the table.  The above claim is therefore indefinite because it is unclear how the axis of symmetry can be defined relative to a component or feature not reasonably found in or part of the scanning unit.
As to Claims 13 and 14,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as obvious over Niarfeix et al. (Niarfeix) (US 2008/0289838) in view of Iwahashi (US 2012/0169325). 

    PNG
    media_image1.png
    686
    764
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    742
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    596
    600
    media_image3.png
    Greyscale

As to Claims 1 and 2,
Niarfeix discloses A scanning unit for determining a relative angular position of an angular scale that is rotatable about an axis relative to the scanning unit, the scanning unit comprising: a circuit board (78) having a first surface and a second surface (Figure 2); a detector assembly (76) which is disposed in a manner that enables scanning of the angular scale when the angular scale is located opposite the first surface of the circuit board (Figure 2); evaluation electronics (Paragraph [0056] / note the printed circuit board must include evaluation electronics that allows it to process the data or signals from the sensor); a contact carrier (see above figure) which encloses electrical contacts (86) for creating a plug-and-socket connection (Figures 2,3), (See above figure), the contact carrier having an outer wall and being mounted on the second surface of the circuit board such that the electrical contacts extend in a direction having an axial component (Figure 2), (Paragraph [0063]); a housing body (100),(52) with an opening having an inner wall (Figure 3), the contact carrier extending into the opening (Figure 3); and a first elastic element (90) disposed under radial preload between the inner wall of the opening and the outer wall of the contact carrier such that the contact carrier is centered with respect to the inner wall of the opening (Figures 2,3), (Paragraph [0063]), wherein the circuit board is torsionally rigidly attached to the housing body (Figure 2 / note the PCB is spaced from the housing in the up/down direction and the first gap is as explained in the figure above), (Paragraph [0054]).
Niarfeix is said to disclose the above first elastic element because the reference discloses a seal (90) as an (O-ring) in Figure 2.  Because this element is described as a seal, it is reasonable to conclude the that element is made of an elastic material such a rubber, especially given that it is an O-ring.  
However, Niarfeix does not expressly disclose that the element (90) is elastic, and therefore does not expressly disclose a first elastic element disposed under radial preload between the inner wall of the opening and the outer wall of the contact carrier such that the contact carrier is centered with respect to the inner wall of the opening, and Niarfeix does not disclose wherein the circuit board is torsionally rigidly attached to the housing body such that the circuit board is radially spaced from the housing body by a first gap, the first gap is filled with an adhesive.
Iwahashi discloses that it is known to form an O-ring as an elastic body (Paragraph [0037]), and wherein the circuit board (6) is torsionally rigidly attached to the housing body such that the circuit board is radially spaced from the housing body by a first gap (Figure 1), (Paragraph [0027]), the first gap is filled with an adhesive (Paragraph [0027]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Niarfeix to include using an elastic material for the O-ring element (90) to therefore disclose a first elastic element disposed under radial preload between the inner wall of the opening and the outer wall of the contact carrier such that the contact carrier is centered with respect to the inner wall of the opening, and wherein the circuit board is torsionally rigidly attached to the housing body such that the circuit board is radially spaced from the housing body by a first gap, the first gap is filled with an adhesive given the above disclosure and teaching of Iwahashi in order to advantageously provide a watertight seal (Paragraph [0042] of Fukuoka et al. (Fukuoka) (US 2006/0244439)) thereby preventing unwanted liquid such as water from entering the sensor device and contacting the sensor, thereby potentially damaging the sensor and causing the sensor to generate incorrect data, and to advantageously be able to hermetically house the circuit board so as to protect it from the outside environment (Paragraph [0027] of Iwahashi).
As to Claim 3,
Niarfeix discloses the first elastic element takes the form of an O-ring which is disposed centrally with respect to a center axis of the opening (Figure 2), the center axis being alignable with the axis when the angular scale is positioned relative to the detector assembly (Figure 2 / note that the center axis is able to be aligned with the axis as claimed).
As to Claim 4,
Niarfeix discloses the circuit board is torsionally rigidly attached to the housing body such that the circuit board is axially spaced from the housing body by a second gap (Figure 2 / note the second gap is the space above the circuit board between the board and the housing), (Paragraph [0054] / note the PCB is rigidly attached to the housing because it is pressed against the housing and because the PCB is rigid).
As to Claim 5,
Niarfeix does not disclose the second gap is filled with an adhesive.
Iwahashi discloses filling the space above the printed circuit board with an adhesive (Figure 1), (Paragraph [0027]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Niarfeix to include filling the space above the printed circuit board with an adhesive and to therefore include the second is filled with an adhesive given the above disclosure and teaching of Iwahashi in order to advantageously be able to hermetically house the circuit board so as to protect it from the outside environment (Paragraph [0027]).
As to Claim 6,
Niarfeix discloses the outer wall of the contact carrier is geometrically shaped as a cylindrical shell (Figures 2,3).
As to Claim 7,
Niarfeix discloses the opening has a rotationally symmetric inner surface having an axis of symmetry (Figures 2,3), the axis of symmetry being alignable with the axis when the angular scale is positioned relative to the detector assembly (Figure 2 / note that the center axis is able to be aligned with the axis as claimed).
As to Claim 8,
Niarfeix discloses the housing body has a bottom, and wherein the circuit board is mounted to the housing body in such a way that the evaluation electronics is located between the bottom and the circuit board (Figure 2 / note that the evaluation circuitry must be located on the PCB, and that either the upper or lower portion of the housing can be defined as a top or bottom, as such, Niarfeix reasonable discloses this feature as the evaluation electronics would be located between the bottom and the circuit board), (Paragraph [0056]).
As to Claim 9,
Niarfeix discloses the bottom has a hole in which is mounted a sleeve which receives the contact carrier (Figure 2 / note the hole that the sleeve is located in that extends from above the circuit board to the lower end of the housing, and thus regardless of where the evaluation circuitry is located, a bottom portion can be said to include a hole/sleeve that receives the contact carrier).
As to Claim 10,
Niarfeix discloses a second elastic element (82) is disposed between the sleeve and hole (Figure 2 / note the hole can be defined to start where the element (82) is located, and thus element (82) is located between the extremities of the hole and the sleeve), (Paragraph [0058]).
As to Claim 11,
Niarfeix discloses the second elastic element takes the form of an O-ring (Figure 2).
As to Claim 12,
Niarfeix discloses the angular scale, which is located opposite the first surface of the circuit board such that the angular scale is scannable by the detector assembly  (Figure 2 / note that the scanning unit is able to be placed with respect to the angular scale such that it is scannable, and also note that the encoder (50) in the form of cylindrical magnet can reasonably be considered the angular scale), (Paragraph [0053]).
As to Claim 13,
Niarfeix discloses the first elastic element takes the form of an O-ring which is disposed centrally with respect to the axis (Figure 2).
As to Claim 14,
Niarfeix discloses the opening has a rotationally symmetric inner surface having an axis of symmetry aligned with the axis (Figures 2,3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858